Exhibit 10.32

FIRST AMENDMENT TO LOAN AGREEMENT

THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “Agreement”) dated as of January 3,
2013, by and among MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York
limited liability company (together with its successors and/or assigns,
“Lender”), SOLOMONS BEACON INN LIMITED PARTNERSHIP, a Maryland limited
partnership (“Borrower”) and TRS SUBSIDIARY, LLC, a Delaware limited liability
company (“Operating Lessee”) and accepted and agreed to by SUPERTEL HOSPITALITY,
INC., a Virginia corporation (“Guarantor”).

RECITALS:

On November 2, 2012, a loan in the principal amount of $30,622,000.00 was made
by Lender to Borrower (the “Loan”), which such Loan is (i) secured by, among
other things, the Security Instrument (as defined in the Loan Agreement (defined
below)), and (ii) evidenced by, among other things, (a) that certain Loan
Agreement by and among Borrower, Operating Lessee and Lender (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Loan Agreement”), and (b) that certain Promissory Note made by
Borrower in favor of Lender (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Note”).

In connection with the Loan, Guarantor delivered to Lender that certain Guaranty
of Recourse Obligations of Borrower, dated as of November 2, 2012, made by
Guarantor in favor Lender (the “Guaranty”; the Note, the Loan Agreement, the
Security Instrument and all other documents, agreements and certificates
executed and/or delivered in connection with the Loan (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, collectively, the “Loan Documents”)).

As of the date hereof, Borrower, Operating Lessee and Lender desire to, in
accordance with the terms hereof, amend certain provisions of the Loan Agreement
as set forth herein.

AGREEMENT:

For the mutual promises contained herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Recitals. The recitals set forth above are true and correct and are hereby
incorporated into the body of this Agreement by reference.

2. Definitions. All capitalized terms not defined herein shall have the
respective meanings ascribed to such terms in the Loan Agreement. Additionally,
the definition of “Loan Agreement” and “Loan Documents” as set forth in the Loan
Documents shall be deemed to include this Agreement. The definition of
“Agreement” set forth in the Loan Agreement shall be deemed to include this
Agreement.



--------------------------------------------------------------------------------

3. Amendment to Loan Agreement. The Loan Agreement is hereby amended as follows:

Section 2.6(a)(v) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“(v) As of each of the Partial Release Notice Date and as of the date of
consummation of the Partial Release, after giving effect to the release of the
lien of the Security Instrument(s) encumbering the Released Property, the Debt
Yield with respect to the remaining Individual Properties shall be greater than
the greater of (1) the Debt Yield with respect to all of the Individual
Properties immediately prior to the Partial Release Notice Date or the
consummation of the Partial Release (as applicable) and (2) the Minimum Debt
Yield;”

4. Representations, Warranties, and Covenants. Borrower, Guarantor and Operating
Lessee agree that all of their respective representations, warranties, and
covenants contained in the Loan Documents continue to be true and correct, and
Borrower, Guarantor and Operating Lessee hereby agree to continue to be bound by
their respective representations, warranties, and covenants on and after the
date hereof. Borrower, Guarantor and Operating Lessee agree that a default, in
any material respect, under this Agreement shall constitute an Event of Default
under the Loan Documents.

5. Execution, Delivery and Enforceability. This Agreement has been duly executed
and delivered by each of Borrower, Guarantor and Operating Lessee and is the
legal, valid and binding obligation of each of Borrower, Guarantor and Operating
Lessee, enforceable in accordance with its terms, except as enforceability may
be affected by applicable bankruptcy, insolvency, and similar proceedings
affecting the rights of creditors generally, and general principles of equity.

6. Costs and Expenses. Borrower and Operating Lessee shall pay, on demand, all
reasonable costs and expenses of Lender incurred in connection with the
preparation, execution and delivery of this Agreement.

7. Conflicts. Except as expressly modified pursuant to this Agreement, all of
the terms, covenants and provisions of the Note, the Loan Agreement, the
Security Instrument and the other Loan Documents shall continue in full force
and effect. In the event of any conflict or ambiguity between the terms,
covenants, and provisions of this Agreement and those of the Note, the Loan
Agreement, the Security Instrument or the other Loan Documents, the terms,
covenants, and provisions of this Agreement shall control.

8. Ratification.

(a) Borrower hereby ratifies and confirms to Lender that all of the terms,
representations, warranties, covenants, indemnifications and provisions of the
Loan Documents are and shall remain in full force and effect, and are true and
correct with respect to Borrower without change except as otherwise expressly
and specifically modified by this Agreement. Borrower hereby agrees to continue
to be bound by terms, representations, warranties, covenants, indemnifications
and provisions of the Loan Documents.

 

2



--------------------------------------------------------------------------------

(b) Operating Lessee hereby ratifies and confirms to Lender that all of the
terms, representations, warranties, covenants, indemnifications and provisions
of the Loan Documents are and shall remain in full force and effect, and are
true and correct with respect to Operating Lessee without change except as
otherwise expressly and specifically modified by this Agreement. Operating
Lessee hereby agrees to continue to be bound by terms, representations,
warranties, covenants, indemnifications and provisions of the Loan Documents.

(c) Guarantor hereby ratifies and confirms to Lender that all of the terms,
representations, warranties, covenants, indemnifications and provisions of the
Loan Documents are and shall remain in full force and effect, and are true and
correct with respect to Guarantor without change except as otherwise expressly
and specifically modified by this Agreement. Guarantor hereby agrees to continue
to be bound by terms, representations, warranties, covenants, indemnifications
and provisions of the Loan Documents.

9. No Waiver or Modification. The parties hereto agree that, except as
specifically set forth herein, this Agreement (a) does not amend, waive,
satisfy, terminate, diminish or otherwise modify any of the terms, conditions,
provisions and/or agreements contained in the Loan Documents and (b) does not
constitute a waiver, release or limitation upon Lender’s, Borrower’s,
Guarantor’s or Operating Lessee’s exercise of any of its rights and remedies
under the Loan Documents, all of which are hereby expressly reserved. This
Agreement shall not relieve or release the Borrower, Guarantor or Operating
Lessee in any way from any of their respective duties, obligations, covenants or
agreements under the Loan Documents or from the consequences of any Event of
Default thereunder.

10. Governing Law. This Agreement shall be deemed to be a contract entered into
pursuant to the laws of the State of New York and shall in all respects be
governed, construed, applied and enforced in accordance with the laws of the
State of New York and the applicable laws of the United States of America.

11. No Oral Change. This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of any party hereto, but only by an
agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.

12. Liability; Successors and Assigns. If any of the parties hereto consists of
more than one person, the obligations and liabilities of each such Person
hereunder shall be joint and several. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns forever.

13. Inapplicable Provisions. If any term, covenant or condition of this
Agreement is held to be invalid, illegal or unenforceable in any respect, this
Agreement shall be construed without such provision.

 

3



--------------------------------------------------------------------------------

14. Headings, etc. The headings and captions of various paragraphs of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

15. Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

16. Number and Gender. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.

17. Entire Agreement. This Agreement embodies the entire agreement and
understanding among the parties hereto and supercedes all prior agreements and
understandings among the parties hereto relating to the subject matter hereof
(other than the Loan Documents). Accordingly, this Agreement may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties hereto. There are no unwritten or oral agreements
between the parties hereto.

18. Acknowledgment. Each of Borrower, Guarantor and Operating Lessee acknowledge
that Lender has performed all obligations and duties owed to Borrower, Guarantor
and Operating Lessee, as applicable, under the Loan Documents through the date
hereof, and each of Borrower, Guarantor and Operating Lessee further
acknowledge, represent and warrant that none of Borrower, Guarantor or Operating
Lessee, as applicable, have any claim, cause of action, defense or right of set
off against Lender.

19. No Novation. The parties do not intend this Agreement nor the transactions
contemplated hereby to be, and this Agreement and the transactions contemplated
herby shall not be construed to be, a novation of any of the obligations owing
by the Borrower under or in connection with the Loan Documents. Further, the
parties do not intend this Agreement nor the transactions contemplated hereby to
affect the priority of Lender’s first priority lien in any of the collateral
securing the Note in any way, including, without limitation, the liens, security
interests and encumbrances created by the Security Instrument and the other Loan
Documents.

[NO FURTHER TEXT ON THIS PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this First Amendment to Loan
Agreement as of the day and year first written above.

 

BORROWER: SOLOMONS BEACON INN LIMITED PARTNERSHIP, a Maryland limited
partnership By: Solomons GP, LLC, a Delaware limited liability company, its
general partner By:  

/s/ Kelly A. Walters

  Name:   Kelly A. Walters   Title:   President OPERATING LESSEE: TRS
SUBSIDIARY, LLC, a Delaware limited liability company By: TRS Leasing, Inc., a
Virginia corporation, its sole member By:  

/s/ Kelly A. Walters

  Name:   Kelly A. Walters   Title:   President



--------------------------------------------------------------------------------

LENDER: MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York limited
liability company By:  

/s/ Cynthia Eckes

  Name:   Cynthia Eckes   Title   Authorized Signatory ACCEPTED AND AGREED TO
BY: SUPERTEL HOSPITALITY, INC., a Virginia corporation By:  

/s/ Kelly A. Walters

Name:   Kelly A. Walters Title:   Chief Executive Officer